Citation Nr: 0027405	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  95-24 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial rating for myelofibrosis, 
currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which confirmed a March 1995 rating decision awarding 
the veteran a 30 percent initial rating for his service 
connected myelofibrosis.  The veteran filed a timely notice 
of disagreement, initiating this appeal.  His appeal was 
later perfected upon the filing of a timely substantive 
appeal.  

In a June 1996 rating decision, the veteran was awarded an 
increased initial rating, to 70 percent, for his service 
connected myelofibrosis.  However, because there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
the VA is required to consider entitlement to all available 
ratings for that disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) [citing AB v. Brown, 6 Vet. App. 35, 38 
(1993)].  Accordingly, this issue remains in appellate 
status.  

In his July 2000 hearing testimony before a member of the 
Board, the veteran testified that he currently has several 
disabilities, including hypertension and diabetes, which he 
feels are due to or result from his service connected 
myelofibrosis.  The RO is invited to act upon these informal 
claims for service connection as appropriate under the 
applicable laws and regulations.  

The veteran's increased initial rating claim was initially 
presented to the Board in March 1998, at which time it was 
remanded for additional development.  It has now been 
returned to the Board.  



FINDINGS OF FACT

The veteran's myelofibrosis is characterized by anemia, which 
results in chronic fatigue, shortness of breath upon mild 
exertion, and dizziness, with only brief remission.  


CONCLUSION OF LAW

An increased initial rating, to 100 percent, is warranted for 
the veteran's service connected myelofibrosis.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.117, Diagnostic Code 7700 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In March 1990, the veteran filed an application to reopen his 
previously-denied claim for service connection for 
myelofibrosis.  This claim was initially denied by the RO, 
and the veteran commenced an appeal to the Board.  In a 
December 1994 Board decision, service connection was awarded 
for myelofibrosis.  The RO assigned a 30 percent initial 
rating for this disability in a March 1995 rating decision, 
and confirmed this decision in May 1995.  The veteran then 
responded with a timely notice of disagreement regarding his 
initial disability rating, and this appeal was begun.  

A March 1995 treatment summary was received from the 
veteran's private physician, Dr. N.A.R., M.D.  Dr. R. stated 
that the veteran's myelofibrosis resulted in "severe 
anemia" and he should "rest as much as possible" due to 
this disability.  

An April 1995 VA medical examination was afforded the 
veteran, and he reported several hospitalizations for anemia-
related problems; most recently, he was hospitalized in 1993 
at a local hospital.  Blood tests consistently indicate 
hemoglobin levels of between 5 and 7 gm/100ml, according to 
the veteran's testimony.  At the time, he was employed as a 
federal law enforcement officer, but continued to have 
problems with shortness of breath on mild exertion, fatigue, 
and bleeding of the gums.  He denied anorexia or weight loss.  
Objective evaluation revealed him to be overweight, but with 
regular cardiac rhythm.  Blood testing revealed a hemoglobin 
level of 7.9 g/100ml.  

The veteran's private physician, Dr. R., submitted a second 
statement in July 1995.  He described the veteran's 
myelofibrosis-related anemia as "unremitting, severe, [and] 
symptomatic."  He had "marked departures" from normal red 
blood cell counts.  In a subsequent November 1995 statement, 
Dr. R. described the veteran as having a severe pallor, with 
a "severe, unremitting anemia," based on laboratory tests.  
The doctor did not expect this disability to improve, and 
indicated that the veteran was restricted in his daily 
activities due to this illness.  

The RO considered the veteran's claim based on the medical 
evidence of record and issued a June 1996 rating decision 
awarding an increased initial rating, to 70 percent, for the 
veteran's myelofibrosis.  The veteran's appeal was then sent 
to the Board in March 1998, at which time it was remanded for 
additional medical development.  

A new VA medical examination was afforded the veteran in 
October 1999.  He reported that he was medically retired from 
his federal job in 1996 due to his health problems.  His 
reported symptoms included constant fatigue, with dizziness 
and shortness of breath with exertion.  He takes no 
medication for his disability, but does take several vitamin 
supplements.  Physical evaluation of the veteran demonstrated 
him to be alert, active, overweight, and in no acute 
distress.  He seemed fully oriented to time, place, and 
person.  He refused to allow blood to be drawn for a blood 
test, so current hemoglobin results could not be obtained.  
Nevertheless, the VA physician conceded that hemoglobin 
counts of 7g/ml or lower, if present in the veteran, would 
result in fatigue, shortness of breath, and possible 
disruption of the veteran's thought processes, due to the low 
oxygen content of his blood.  

The veteran was afforded a July 2000 personal hearing before 
a member of the Board.  He testified that he is constantly 
tired and weak due to his myelofibrosis-related anemia, and 
he is unable to work.  According to what he has been told by 
his doctors, his myelofibrosis is chronic in nature and is 
not expected to improve; rather, it will only worsen over 
time.  

Analysis

The veteran seeks an increased initial rating for his service 
connected myelofibrosis, currently rated as 70 percent 
disabling.  A claim for an increased rating for a service 
connected disability is well grounded where the veteran 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has alleged an increase in the 
severity of his service connected disability, his claim is 
well grounded, and the VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1999).  

In 1995, the criteria for evaluation of hemic and lymphatic 
disorders, including anemia, were revised.  See 60 Fed.Reg. 
49227 (Sept. 22, 1995).  Where a regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version of the regulation more favorable to the appellant 
will apply unless Congress or the Secretary provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, the veteran is entitled to evaluation of his 
increased rating claim under both the new and the old 
criteria.  For the applicable period, the RO must consider 
both the new and the old criteria and apply the criteria that 
result in the most favorable outcome for the veteran.  
Because the RO afforded the veteran an October 1999 VA 
medical examination, and reconsidered his claim under the new 
criteria in November 1999, a remand for that purpose is not 
required at this time.  

Prior to the regulatory changes, myelofibrosis was evaluated 
under Diagnostic Code 7700, for pernicious anemia.  Under 
this diagnostic code, chronic anemia, following acute 
attacks, severe in nature with characteristic marked 
departures from normal blood counts, and with severe 
impairment of health and pronounced asthenia, warrants a 70 
percent rating.  A 100 percent rating is warranted for acute, 
rapidly progressive anemia, without remission, or with few or 
brief remissions.  38 C.F.R. § 4.117, Diagnostic Code 7700 
(1995).  

Following the 1995 schedular changes, a 70 percent rating was 
awarded for hemoglobin of 7 gm/100 ml or less, with findings 
such as dyspnea on mild exertion, cardiomegaly, tachycardia 
(100 to 120 beats per minute), or syncope (three episodes in 
the last six months).  A 100 percent rating was assigned for 
hemoglobin of 5 gm/100 ml or less, with findings such as high 
output congestive heart failure or dyspnea at rest.  
38 C.F.R. § 4.117, Diagnostic Code 7700 (1999).  

For the reasons to be discussed below, an increased initial 
rating of 100 percent is warranted under the schedular rating 
criteria for the veteran's myelofibrosis.  

According to the various written statements and treatment 
summaries filed by the veteran's private physician, Dr. 
N.A.R., the veteran's anemia resulting from his myelofibrosis 
is "unremitting, severe, [and] symptomatic" in nature, 
requiring significant restrictions in his daily activities.  
His hemoglobin counts are "marked departures" from those of 
a healthy person.  Additionally, the doctor did not expect 
the veteran's anemia to improve; in fact, it was likely to 
become progressively worse over time.  

The veteran has himself voiced longstanding complaints of 
fatigue, shortness of breath with even mild exertion, and 
dizziness.  He had to discontinue his employment in 1996.  
Based on these statements and the credible and uncontradicted 
reports of his private physician, a 100 percent (total) 
initial rating is warranted under the old schedular criteria 
for the veteran's myelofibrosis.  In light of 38 C.F.R. 
§§ 4.3 and 4.7, the evidence of record suggests impairment 
equal to acute, rapidly progressing anemia, with few if any 
remissions, due to the veteran's service connected 
disability.  

As is noted in the introduction to this decision, this appeal 
arises from an initial rating of a service connected 
disability.  In such cases, a staged rating may be assigned 
based on the evidence of record, as prescribed by the U. S. 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the present case, the 
evidence of record supports a 100 percent (total) initial 
rating since the effective date of the claim.  

In summation, a 100 percent (total) initial rating is 
warranted for the veteran's service connected myelofibrosis 
based on the medical evidence of record.  



ORDER

An increased initial rating of 100 percent is warranted for 
the veteran's service connected myelofibrosis.  




		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

 

